GUIDRY, Judge,
concurring.
I agree that this is not a delictual or quasi-delictual action to which the prescription of one year is applicable.
In my view, this action is one for an accounting by the naked owners against the usufructuary, which action is subject to the prescription of ten years provided for by former La.C.C. art. 3544. Cochran v. Violet, et al., 38 La.Ann. 525 (1886); Burdin v. Burdin, 171 La. 7, 129 So. 651 (1930). Although Cochran and Burdin involved demands for an accounting with regard to a terminated usufruct of consuma*1285bles, I can perceive of no justifiable reason for applying a different prescriptive period where an accounting is sought upon termination of the usufruct of a nonconsumable.
For these reasons and for the reasons set forth in the opinion authored by Judge TUCK, I respectfully concur.